DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-15) in the reply filed on 6/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (2016/0158010).  
Regarding claim 1, Lim et al. disclose a handle assembly (100; see at least figures 1-8 and 11) capable of being used1 as a structural heart catheter based delivery system, comprising: an actuation mechanism (14; see figure 11) connectable to a delivery member (Examiner notes the delivery member is not positively recited here.) and adapted to move the delivery member along a longitudinal axis; a wheel element (9; see figures 2 and 8); and a force limiting coupling unit (the combination of elements 13 and 15; see figures 5-7) attaching the wheel element to the actuation mechanism, the force limiting coupling unit disengaging the wheel element from the actuation mechanism if a mechanical force applied to the wheel element exceeds a threshold value (see paragraphs [0132]-[0142]).
Regarding claim 2, the force limiting coupling unit has a ball (the tip of post 1311) that engages a recess (1531) as long as the mechanical force does not exceed the threshold value (see at least paragraph [0133]).
Regarding claim 3, the force limiting coupling unit has a ball plunger (1311), the ball plunger having a body and the ball spring-loaded (springs 29; see figure 6) in the body.
Regarding claim 4, the wheel element is rotatable around the longitudinal axis (see at least figure 4A and paragraph [0125]).
Regarding claim 5, the force limiting coupling unit has an inner bearing element (153; see figure 5) coupled to the actuation mechanism and an outer bearing element (131; see figure 6) accessible by a user.
Regarding claim 14, the outer bearing element has a plurality of ball plungers (1311; see figure 6) arranged along the longitudinal axis.
Regarding claim 15, Lim et al. disclose a delivery system (see at least figures 1-8 and 11) capable of being used for intravascularly delivering replacement components (see footnote above), comprising: a handle assembly (100) including an actuation mechanism (14; see figure 11) connectable to a delivery member (Examiner notes the delivery member is not positively recited here.) and adapted to move the delivery member along a longitudinal axis, a wheel element (9; see figures 2 and 8), and a force limiting coupling unit (the combination of elements 13 and 15; see figures 5-7) attaching the wheel element to the actuation mechanism, the force limiting6.9.21/8500934_1-3-U.S. Serial No.: 16/413,950 Reply to Restriction Requirement of April 12, 2021coupling unit disengaging the wheel element from the actuation mechanism if a mechanical force applied to the wheel element exceeds a threshold value (see paragraphs [0132]-[0142]).
Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art fails to disclose or suggest the claimed handle assembly, and in particular where the outer and inner bearing 
Claims 7-13 are also objected to because they depend from claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art as it relates to handle assemblies similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Ryan J. Severson/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.